DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
	Claims 33-51 are pending in the application.  Claims 1-32 are cancelled.
Priority
	This application is a continuation of U.S. Application No. 15/590,766, filed on May 9, 2017, which is a continuation of U.S. Application No. 14/654,225, filed on June 19, 2015, which is a U.S. National Stage Entry of PCT/US2013/074197, filed on December 10, 2013, which claims the benefit of U.S Provisional Application No. 61/739,906, filed December 20, 2012.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,568,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently-claimed subject matter comprises treatment with compounds which meet the limitations of the compounds employed in the methods of the earlier patent.  The earlier patent claims methods comprising administration of compounds of Formula I as follows: 
    PNG
    media_image1.png
    129
    276
    media_image1.png
    Greyscale
, where A1 is phenyl, pyrimidinyl or pyridyl, and where A2 is phenyl or pyridinyl.  
The current claims are drawn to methods of treating cancer comprising administration of compounds of Formula 1 as follows: 
    PNG
    media_image2.png
    100
    190
    media_image2.png
    Greyscale
, where A1 is phenyl or a 6-membered heteroaromatic ring having 1, 2 or 3 N, and where A2 is selected from A2a or A2b as follows: 
    PNG
    media_image3.png
    140
    270
    media_image3.png
    Greyscale
where A2a is phenyl or a 6-membered heteroaromatic ring having 1, 2 or 3 N in the ring, and where A2b is a 5-membered heteroaromatic ring having 1, 2 or 3 heteroatoms selected from O, S and N.  Accordingly, the patented methods represent a subset completely encompassed by the currently-claimed methods, and therefore are properly rejected under 35 U.S.C. 101, as failing to represent patentably distinct subject matter.
Claims 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim17 of U.S. Patent No. 9,676,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented methods represent a subset of the currently-claimed methods, and therefore are properly rejected under 35 U.S.C. 101, as failing to represent patentably distinct subject matter, where the current claims are drawn to treatment of cancer in general, and where the cited claims in the patent are merely drawn to a particular subset of cancerous conditions using compounds that are encompassed by the limitations of the current claims.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 07/22/2022, with respect to rejection of claims 33-51 as non-enabled under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 33-51 has therefore been withdrawn. 
Applicant’s arguments, see REMARKS, filed 07/22/2022, with respect to rejection of claims 33-51 under 35 U.S.C. 103(a) over WO 2013/134562 A1 have been fully considered and are persuasive in view of the Statement (p. 19) and Exhibit A.  The rejection of claims 33-51 under 35 U.S.C. 103(a) as unpatentable over WO 2013/134562 A1 has therefore been withdrawn. 
The Examiner acknowledges the request of applicant to hold the double patenting rejections in abeyance until allowable subject matter is identified in the pending application.  However, as no arguments regarding the merits of the rejections have been presented, these rejections are maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625